United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41000


                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                     EDUARDO MEJORADO-ZARATE,

                       Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. 2:05-CR-93
                       --------------------

Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     We have reviewed the Anders brief filed in this case, and

while we encourage counsel to be mindful of the duty to zealously

advocate the interests of the client, McCoy v. Court of Appeals of

Wisconsin, Dist. 1, 486 U.S. 429, 444 (1988), our review of the

appeal discloses no non-frivolous issues. Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.

R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.